            Case 1:20-cv-07046-ER Document 57 Filed 12/29/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                        ORDER
TOWAKI KOMATSU,
                                                             20-CV-7046 (ER) (LEAD CASE)
                                  Plaintiff,                 20-CV-7502 (ER)
                                                             20-CV-8004 (ER)
                    – against –                              20-CV-8251 (ER)
                                                             20-CV-8540 (ER)
THE CITY OF NEW YORK, et al.,                                20-CV-8933 (ER)
                                                             20-CV-9151 (ER)
                                                             20-CV-9154 (ER)
                                  Defendants.                20-CV-9354 (ER)


Ramos, D.J.:

         The Court is in receipt of Plaintiff’s letter dated December 22, 2020 requesting an

opportunity to respond to Defendant’s letter dated December 21, 2020. See Doc. 54 (requesting

to file a response to Doc. 52). The request is GRANTED. Plaintiff’s submission in response

must be no greater than 10 pages.

         The Court is also in receipt of Plaintiff’s letter dated December 27, 2020 requesting to

file an amended complaint to include additional allegations of being excluded from another

public meeting in January 2018. Doc. 55. Defendants are instructed to respond to this request

by no later than January 8, 2021.

         The clerk of court is respectfully directed to mail a copy of this Order to Plaintiff and

note service on the docket.

It is SO ORDERED.

Dated:     December 29, 2020
           New York, New York

                                                               EDGARDO RAMOS
                                                             United States District Judge
